Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Foot Specialists of Northridge,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-3864
Decision No. CR4529
Date: February 9, 2016
DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Palmetto GBA National Supplier Clearinghouse (NSC), revoked the
enrollment and Medicare billing privileges of Foot Specialists of Northridge (Northridge
or Petitioner) as a Medicare supplier of durable medical equipment, prosthetics, orthotics,
and supplies (DMEPOS) because Northridge was not operational at the practice location
on file with CMS. Northridge requested a hearing to dispute the revocation, arguing that
it was operational at a new address and that Northridge had attempted to timely inform
CMS of its change of address through CMS’s online Provider Enrollment, Chain, and
Ownership System (PECOS), but that both PECOS and an NSC employee indicated that
Northridge could not update its address until NSC completed processing Northridge’s
previously filed revalidation enrollment application.

CMS moves for summary judgment because it is undisputed that Northridge was not
operational at the last address Northridge provided to CMS. Northridge opposes
summary judgment arguing that PECOS and an NSC employee are to blame for
Northridge’s inability to timely update its address with CMS. Based on the undisputed
facts in this case, I grant CMS’s motion for summary judgment.
I. Background

Northridge was enrolled in the Medicare program as a DMEPOS supplier. Drs. Stefan
Feldman and Charles Kelman own Northridge. CMS Exhibit (Ex.) 3 at 6; Petitioner (P.)
Ex. 2 § 2. Northridge’s address was: 9335 Reseda Boulevard, Suite 500, Northridge,
California 91324.

On or about December 10, 2014, Northridge received notice that it had to vacate its 9335
Reseda Boulevard location within 30 days. P. Ex. 1 43; P. Ex. 3. Northridge ultimately
secured an extension of time before it had to leave that address. P. Ex. 2 3.

In a January 7, 2015 notice, NSC informed Northridge that it had 60 days to submit a
revalidation Medicare enrollment application. P. Ex. 4; see also P. Ex. 1 § 4. On January
23, 2015, Northridge filed its revalidation enrollment application through PECOS and, on
January 27, 2015, Northridge mailed paper documents to NSC related to its revalidation
enrollment application. P. Ex. 1 5-6; P. Ex. 5; P. Ex. 6. Because Northridge did not
yet have new offices, Northridge indicated on the revalidation enrollment application that
9335 Reseda Boulevard was its address. CMS Ex. 1 § 4; P. Ex. 1 99] 5-6; P. Ex. 5.

Shortly after submitting the revalidation enrollment application and supporting
documentation, Northridge found a new location for its offices: 10515 Balboa
Boulevard, Suite 140, Granada Hills, California 91344. P. Ex. 1 7; P. Ex. 7. On
February 3, 2015, Northridge filed an enrollment application (CMS-8551) through
PECOS to change Dr. Feldman’s practice address with CMS. P. Ex. 1 § 7; P. Ex. 9.
CMS approved this application. P. Ex. 7 at 3. At about that time, Northridge also
successfully changed its address with the IRS. P. Ex. 1 § 10; P. Ex. 10. However, when
Northridge attempted, on or about February 3, 2015, to file an enrollment application
(CMS-855S) to change its address with CMS through PECOS, Northridge could not do
so because Northridge’s revalidation enrollment application was still pending. P. Ex. 1
48. A Northridge employee spoke with an NSC employee, who stated that a change of
address (CMS-855S) could not be completed while a revalidation enrollment application
was pending. P. Ex. 1 4 8; P. Ex. 7 at 1.

On February 19, 2015, the same NSC employee who spoke to the Northridge employee
sent a letter to Northridge in which she listed six deficiencies in Northridge’s revalidation
enrollment application. One of the listed items was the omission of a physical address in
the business location portion of the CMS-855S. NSC gave Northridge 30 days to provide
the missing information. P. Ex. 1 § 11; P. Ex. 11; P. Ex. 12. Northwood responded that
its business location was 9335 Reseda Boulevard. P. Ex. 1 4 11.

On March 1, 2015, Northridge moved to its new offices at 10515 Balboa Boulevard.
P. Ex. 294. Northridge posted notices on the front and rear doors of the Reseda

Boulevard office stating that it moved to the 10515 Balboa Boulevard location. P. Ex. 1
4 12; P. Ex. 8.

On April 14, 2015, an NSC inspector attempted to visit Northridge’s offices. NSC
informed the inspector that 9335 Reseda Boulevard was Northridge’s address on file with
CMS. CMS Ex. 194. Although the inspector found 9335 Reseda Boulevard and a sign
with Northridge’s name on it, the inspector concluded that Northridge was not
operational at that address. CMS Ex. | § 5; CMS Ex. 4 at 1. The inspector’s report
stated the following:

Supplier is not operational at location. Building is under
demolition/construction. Per construction worker on site
during visit, they started the demolition 2 weeks prior and that
tenants of building were no longer at the building when they
started demo. He does not know who the tenants were and if
they moved.

CMS Ex. 4 at 1. The inspector took photographs of the 9335 Reseda Boulevard location.
CMS Ex. 4 at 2.

Ina May 20, 2015 initial determination, NSC revoked Northridge’s Medicare enrollment
and billing privileges. CMS Ex. 5. NSC provided the following reason for its decision:

Recently, a representative of the NSC attempted to conduct a
visit of your facility on April 14, 2015; however, the visit was
unsuccessful because the facility was found to be in the
process of demolition/construction. Because we could not
complete an inspection of your facility, we could not verify
your compliance with the supplier standards. Based upon a
review of the facts, we have determined that your facility is
not operational to furnish Medicare covered items and
services. Thus, you are considered to be in violation of
42 CFR §§ 424.535(a)(5) and all supplier standards as
defined in 42 CFR 424.57(c).

CMS Ex. 5 at 2. NSC made the effective date for revocation retroactive to April 14,
2015, the date of the attempted site visit, and barred Northridge from reenrolling in the
Medicare program for two years. CMS Ex. 5 at 1.

Ina May 20, 2015 letter, Northridge requested reconsideration of the initial
determination. Northridge stated that its office moved on March 1, 2015, and that in
February 2015, Northridge had been told that it only needed to inform
“Medicare/Noridian” of the change and that they would in turn notify NSC. Northridge

indicated that it had now learned how to change its address with NSC and was
submitting, with the reconsideration request, a CMS-855S enrollment application. CMS
Ex. 1 § 13; CMS Ex. 6; CMS Ex. 7.

On June 25, 2015, an NSC hearing officer issued a reconsidered determination (CMS Ex.
9) and then an amended reconsidered determination. CMS Ex. 8. After summarizing the
initial determination, the reconsideration request, and the facts and law related to this
case, the hearing officer concluded:

The fact remains that the site inspector could not access Foot
Specialists of Northridge facility to verify compliance with
the supplier standards because the facility location on file
with the NSC was not operational or accessible to the site
inspector.

CMS Ex. 8 at 3.

On August 13, 2015, Northridge requested a hearing before an administrative law judge
(ALJ) to dispute the revocation. I issued an Acknowledgement and Pre-hearing Order
(Order) on September 3, 2015. In response to my Order, CMS filed a brief and motion
for summary judgment, as well as nine exhibits, one of which was the written direct
testimony of an NSC employee (CMS Ex. 1). Petitioner, through counsel, filed a brief
and opposition to summary judgment (P. Br.), as well as 12 exhibits, two of which were
written direct testimony for two witnesses (P. Exs. 1, 2).

CMS and Petitioner requested to cross-examine the witnesses for which written direct
testimony had been submitted. Petitioner also requested that I issue subpoenas for the
testimony of the NSC employee who spoke on the phone with a Northridge employee
regarding the submission of a change of address in PECOS, the NSC site inspector who
attempted the April 14, 2015 site visit to 9335 Reseda Boulevard, and an unnamed CMS
expert on the PECOS system. Further Petitioner sought a subpoena to compel CMS to
produce all documents related to Northridge’s efforts to notify NSC of the change in its
address. P. Br. 12-14; P. Witness & Ex. List at 3-5.

CMS objected to Petitioner’s subpoena requests and to Petitioner Exhibits 5, and 8
through 12, primarily because Petitioner failed to submit these documents with its
reconsideration request. CMS Objections to Exs. & Witnesses. Petitioner objected to
copies of photographs in CMS Exhibit 4 because they are allegedly blurry. P. Br. at 3.

For reasons indicated below, I grant CMS’s motion for summary judgment. Therefore, it
is unnecessary for me to rule on the parties’ evidentiary objections and Petitioner’s
subpoena requests.
IL. Issues
This case presents two issues:
1. Whether CMS is entitled to summary judgment; and

2. Whether CMS had a legitimate basis for revoking Petitioner’s Medicare billing
privileges for failing to be operational (42 C.F.R. § 424.535(a)(5)(ii)).

Ill. Jurisdiction

I have jurisdiction to decide these issues. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis

The Secretary of Health and Human Services (Secretary) has the authority to create
regulations that establish enrollment standards for providers and suppliers, and to create
supplier requirements for DMEPOS suppliers. 42 U.S.C. §§ 1395m(j)(1)(B)(ii),
1395cc(j). The Secretary promulgated a regulation that requires providers and suppliers
to be operational. 42 C.F.R. § 424.535(a)(5)(ii). CMS or its contractors may conduct
inspections of a supplier’s premises at any time to determine if a supplier is in
compliance with Medicare enrollment requirements or the DMEPOS supplier standards.
See 42 C.F.R. §§ 424.57(c)(8), 424.510(d)(8), 424.515(c), 424.517(a), (a)(8).

I. Summary judgment is appropriate in this case.

When appropriate, an ALJ may decide a case arising under 42 C.F.R. part 498 by
summary judgment. Livingston Care Ctr. v. U.S. Dep’t of Health & Human Servs., 388
F.3d 168, 172 (6th Cir. 2004) (citing Crestview Parke Care Ctr. v. Thomson, 373 F.3d
743 (6th Cir. 2004)). “Matters presented to the ALJ for summary judgment will follow
Rule 56 of the Federal Rules of Civil Procedure and federal case law... .” Civil
Remedies Division Procedures § 19(a).

As stated by the United States Supreme Court:

Rule 56(c) of the Federal Rules of Civil Procedure provides
that summary judgment ‘shall be rendered forthwith if the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.’
By its very terms, this standard provides that the mere
existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no
genuine issue of material fact.

Anderson vy. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

To determine whether there are genuine issues of material fact for an in-person hearing,
the ALJ must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. Senior Rehab. & Skilled Nursing
Ctr., DAB No. 2300, at 3 (2010) (citations omitted).

There is no genuine dispute of any material fact in this case. It is undisputed that
Northridge no longer occupied its former offices at 9335 Reseda Boulevard by March 1,
2015. P. Ex. 1 § 12; P. Ex.2 44. It is undisputed that an NSC inspector attempted to
visit the 9335 Reseda Boulevard location on April 14, 2015, but that the location was
vacant. CMS Ex. 4; P. Br. at 3. It is also undisputed that in January 2015 Northridge
indicated that its business address was 9335 Reseda Boulevard in its Medicare
revalidation enrollment application and again in February 2015 in response to a request
for additional information related to the revalidation enrollment application. P. Ex. 1
495, 11. In addition, there is no dispute that Northridge attempted to file a CMS-855S
through PECOS to change its address, but was unsuccessful, and that the first time
Northridge successfully filed with NSC a CMS-855S to change its address with CMS
was on May 20, 2015. P. Br. at 3-4, 6; CMS Ex. 6; CMS Ex. 7; P. Ex. 1 9] 8, 13; P. Ex.
295; see also CMS Ex. 1 § 6. Therefore, there is no material fact in dispute that, on
April 14, 2015, the NSC site inspector went to Northridge’s address that was on file with
CMS. See P. Br. at 3.

I accept as true for purposes of summary judgment that Northridge attempted to submit a
CMS-855S on or about February 3, 2015, through PECOS in order to notify CMS of its
impending change of address. I also accept as true that PECOS would not accept the
change of address because Northridge’s revalidation enrollment application was still
pending with NSC and that an NSC employee told a Northridge employee that a CMS-
855S could not be submitted to change an address while a revalidation application was
still being processed. P. Ex. 1 § 8; P. Ex. 7 at 1.

For purposes of summary judgment, I draw all reasonable inferences in favor of
Northridge. As explained below, CMS is entitled to judgment as a matter of law and
Petitioner’s defenses are insufficient to justify reversal of the revocation CMS imposed
on Petitioner.
2. CMS had a legitimate basis to revoke Petitioner’s Medicare billing
privileges because Petitioner was not operational at its qualified
practice location (9335 Reseda Boulevard) on file with CMS on April
14, 2015, when an NSC inspector attempted to visit that practice
location.

Northridge does not dispute that it indicated its address was 9335 Reseda Boulevard
when it filed its Medicare revalidation enrollment application with NSC in January 2015,
and again stated that same address to NSC in response to NSC’s February 2015 request
for additional information concerning its business location. CMS Ex. | § 4; P. Ex. 1 996,
11; P. Ex. 5 at 1. Further, there is no dispute that until May 2015, Northridge did not
provide notice to CMS on a CMS-855S form of the change in Northridge’s address to
10515 Balboa Boulevard, either electronically through PECOS or with a paper form sent
through the mail, although Northridge unsuccessfully attempted to file that form
electronically through PECOS in February 2015. CMS Ex. 1 § 6; P. Br. at 4, 6; P. Ex. 1
49 8, 13; P. Ex. 295. Finally, there is no dispute that an NSC inspector attempted a site
visit to Northridge’s 9335 Reseda Boulevard location on April 14, 2015, and that
Northridge was no longer operating from that location on that date. CMS Ex. | § 5; CMS
Ex. 4; P. Br. at 3; P. Ex. 1 § 12; P. Ex.2 4 4.

A supplier is “operational” when it:

has a qualified physical practice location, is open to the public
for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly
staffed, equipped, and stocked (as applicable based on the
type of facility or organization, provider or supplier specialty,
or the services or items being rendered) to furnish these items
or services.

42 C.F.R. § 424.502. CMS may revoke a currently enrolled supplier’s Medicare billing
privileges in the following circumstance.

Upon on-site review, CMS determines that-

(i) A Medicare Part B supplier is no longer operational
to furnish Medicare covered items or services, or the
supplier has failed to satisfy any or all of the Medicare
enrollment requirements, or has failed to furnish
Medicare covered items or services as required by
statute or regulations.

42 CFR. § 424.535(a)(5)(ii).
Although Northridge asserts that it was operational on April 14, 2015, at its new 10515
Balboa Boulevard location (P. Br. at 3), the regulatory definition of the term
“operational” refers to the “qualified physical practice location” of a supplier. 42 C.F.R.
§ 424.502. This practice location is the address provided by a supplier on an enrollment
application. Cf 42 C.F.R. § 424.510(d)(2)(ii). CMS may perform on-site inspections to
verify that the enrollment information submitted by a supplier is accurate and to
determine compliance with Medicare requirements. 42 C.F.R. § 424.517(a). This means
that CMS will inspect the “qualified physical practice location” that has been provided by
the supplier and is currently on file with CMS. See, e.g., JIB Enterprises, LLC, DAB
CR3010, at 9 (2013). Therefore,

when CMS or [its] contractor determines that a provider or
supplier is no longer operating at the practice location
provided to Medicare on a paper or electronic Medicare
enrollment application that the revocation should be effective
with the date that CMS or [its] contractor determines that the
provider or supplier is no longer operating at the practice
location.

73 Fed. Reg. 69,725, 69,865 (Nov. 18, 2008).

In the present matter, NSC’s inspector went to Northridge’s practice location that was on
file with CMS on April 14, 2015, and it is undisputed that Northridge was no longer
present at that location. Therefore, Northridge was not operational at its “qualified
practice location.”!

3. The allegedly inaccurate information that an NSC employee provided
to Northridge is not legally sufficient to require reversal of the
revocation in this case.

Although Northridge does not dispute that its location at 9335 Reseda Boulevard was
vacant on April 14, 2015, when the site inspector attempted a visit, Northridge asserts
that it unsuccessfully attempted to report its change of address through PECOS on or
about February 3, 2015, and was the victim of an NSC employee who falsely told
Northridge that it could not report a change of its address until NSC processed
Northridge’s previously filed revalidation enrollment application. Northridge believes
that the NSC employee’s conduct is grounds for equitable relief. P. Br. at 10-12.

' Because I conclude that Northridge was not operational under 42 C.F.R.
§ 424.535(a)(5), I do not need to decide whether Northridge violated any of the
DMEPOS supplier standards in 42 C.F.R. § 424.57.
DMEPOS suppliers like Northridge “must report to CMS any changes in the information
supplied on the [enrollment] application within 30 days of the change.” 42 C.F.R.

§§ 424.57(c)(2), 416.516(c). As indicated above, a supplier provides its practice location
on the enrollment application. Therefore, Northridge had 30 days from March 1, 2015, to
report its change of address to CMS, but did not do so until May 20, 2015.

A Northridge employee testified by declaration that on or about February 3, 2015, she
attempted to use PECOS to file a CMS-855S to report the up-coming change in
Northridge’s address. However, PECOS indicated that it could not accept the CMS-855S
because Northridge’s revalidation enrollment application was still being processed. A
Northridge employee spoke with an NSC employee and the NSC employee allegedly said
that “while the revalidation was pending, changes to Northridge’s address and filing of
Form 855S could not be processed.” P. Ex. 1 8. It is this testimony that is the basis for
Northridge’s allegation that CMS should be estopped on equitable grounds from revoking
Northridge. For purposes of summary judgment, I accept as true that the NSC employee
told Northridge that it could not file a CMS-855S form while a reenrollment application
was pending.

In its most basic form, “[e]stoppel is an equitable doctrine invoked to avoid injustice in
particular cases,” in which:

the party claiming the estoppel must have relied on its
adversary’s conduct “in such a manner as to change his
position for the worse.” and that reliance must have been
reasonable in that the party claiming the estoppel did not
know nor should it have known that its adversary’s conduct
was misleading.

Heckler v. Community Health Services of Crawford County, Inc., 467 U.S. 51, 59 (1984).
However, estoppel is not easily applied against the government. Office of Personnel
Management v. Richmond, 496 U.S. 414, 419 (1990) (“From our earliest cases, we have
recognized that equitable estoppel will not lie against the Government as it lies against
private litigants.”). The United States Supreme Court, however, has indicated “that some
type of ‘affirmative misconduct’ might give rise to estoppel against the Government.” Jd.
at 421. It is under this specific theory that Petitioner seeks relief in this case.

Although I have accepted for purposes of summary judgment that the NSC incorrectly
stated that Northridge could not submit a CMS-855S while a revalidation enrollment
application was pending, I cannot conclude that the testimony of the Northridge
employee on which this supposition is based supports the conclusion that the NSC
employee engaged in “affirmative misconduct.” See US Ultrasound, DAB No. 2302, at 8
(2010); 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (2009). At worst, I can only
reasonably infer that the NSC employee provided incorrect information.
Everyone is charged with knowledge of duly promulgated regulations, and individuals
cannot prevail if a government agent provides incorrect information “regardless of actual
knowledge of what is in the Regulations or of the hardship resulting from innocent
ignorance.” Federal Crop Insurance Corp. v. Merril, 332 U.S. 380, 385 (1947). In the
present case, Northridge was under a clear regulatory obligation to report the change in
its address within 30 days of the change. 42 C.F.R. §§ 424.57(c)(2); 424.516(c).
Regardless of the statements made by the NSC representative, Northridge needed to
comply with the regulations. Its failure to comply provides CMS with sufficient legal
basis to revoke Northridge.

Related to its estoppel argument, Northridge submitted documents that show that the
same NSC employee who allegedly engaged in affirmative misconduct wrote to
Northridge on February 19, 2015, and stated that the “[p]hysical address as listed in
business location section of CMS 8558S” was either “missing or incomplete.” P. Ex. 12 at
1. The NSC employee gave Northridge 30 days to provide the information requested. P.
Exs. 11, 12. Northridge asserts that this letter, taken in conjunction with the previous
telephone conversation earlier in February, required Northridge to provide the 9335
Reseda Boulevard address in response to this query, even though Northridge would move
to the 10515 Balboa Boulevard before the 30-day period to provide its business address
to NSC expired. See P. Ex. 19 11.

Although I must make reasonable inferences in Petitioner’s favor when considering
summary judgment, I do not agree that Petitioner’s interpretation of the February 19 letter
is reasonable. The letter clearly asked for missing or incomplete information from the
revalidation enrollment application and indicates Petitioner’s business address is one of
the items that is missing or incomplete. This was an opportunity for Petitioner to timely
provide its new address, which Petitioner failed to do.

V. Conclusion

For the reasons stated above, I grant CMS’s motion for summary judgment and affirm
CMS’s revocation of Northridge’s Medicare enrollment and billing privileges.

/s/
Scott Anderson
Administrative Law Judge
